
	
		II
		111th CONGRESS
		1st Session
		S. 616
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2009
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to authorize
		  medical simulation enhancement programs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Enhancing Safety in Medicine Utilizing
			 Leading Advanced Simulation Technologies to Improve Outcomes Now Act of
			 2009.
		2.FindingsThe Congress finds as follows:
			(1)Simulation-based
			 education and training in medicine, nursing, allied health, podiatry,
			 osteopathy, dentistry, and emergency response teams can enhance procedural
			 skills and reinforce best practices by allowing students, experienced
			 clinicians, and health care professionals to practice procedures in a realistic
			 setting.
			(2)The enhanced
			 clinical skill development provided by simulation-based training benefits
			 patients and health care consumers in the form of improved health outcomes,
			 patient safety, and quality; reduced medical errors and deaths; and reduced
			 costs associated with providing patient care.
			(3)Many educational
			 institutions and health care providers, particularly those in urban and rural
			 settings, have difficulty acquiring medical simulation technology. Financial
			 assistance in the form of Federal grants would significantly enhance the
			 ability of these entities to deploy medical simulation technology and
			 incorporate such technology into training protocols.
			(4)The creation of
			 medical simulation centers of excellence to provide guidance and leadership to
			 educational institutions and health care entities will facilitate the
			 deployment of medical simulation technologies and the commercialization of
			 cutting-edge medical simulation research.
			(5)A
			 Federal medical simulation coordinating council would promote better
			 communication and collaboration between the Federal entities with experience or
			 interest in simulation-based education and medical simulation technology
			 deployment.
			3.Medical
			 simulation enhancementPart B
			 of title IX of the Public Health Service Act (42 U.S.C. 299b et seq.) is
			 amended by adding at the end the following:
			
				918.Medical
				simulation enhancement
					(a)In
				generalThe Director shall conduct and support research,
				evaluations, initiatives, and demonstration projects, and provide grants or
				enter into contracts or cooperative agreements, to enhance the deployment of
				medical simulation technologies and the incorporation of such technologies and
				equipment into medical, nursing, allied health, podiatric, osteopathic, and
				dental education and training protocols.
					(b)ProgramsIn
				carrying out subsection (a), the Director shall establish the following
				programs:
						(1)Medical
				simulation centers of excellence
							(A)EstablishmentThe
				Director shall establish medical simulation centers of excellence—
								(i)to
				provide leadership and conduct research with respect to enhancing and expanding
				the utilization of medical simulation technologies and simulation-based skills
				training for physicians, nurses, allied health professionals, and qualified
				students; and
								(ii)to improve the
				efficiency and effectiveness of medical simulation research and
				programs.
								(B)PurposeEach
				medical simulation center of excellence established under subsection (a)
				shall—
								(i)provide leadership
				in a specific area of medical simulation technology or knowledge;
								(ii)enhance and
				expand the knowledge base within the specific area of medical simulation
				technology or knowledge in line with the program requirements and the long-term
				interests of the medical simulation community; and
								(iii)serve as a
				resource center to interested health professional schools and individuals who
				want to learn about medical simulation.
								(2)Medical
				simulation innovationThe Director shall promote innovation in
				medical simulation technologies and encourage development and deployment of
				challenging and complex medical simulation technologies and applications
				by—
							(A)conducting and
				supporting research on the development and deployment of complex or challenging
				medical simulation and interdisciplinary simulation technologies;
							(B)identifying, in
				consultation with the Telemedicine and Advanced Technology Research Center,
				particularly challenging or complex medical simulation technologies and
				applications; and
							(C)developing, in
				consultation with the National Library of Medicine, an electronic clearinghouse
				of medical simulation technologies currently available and those being
				developed.
							(3)Medical
				simulation technology acquisition
							(A)GrantsThe
				Director shall award grants to eligible entities for the purchase of medical
				simulation technologies for use in the training of physicians, nurses, allied
				health professionals, and qualified students.
							(B)DefinitionIn this paragraph, the term eligible
				entity means a hospital, an academic medical center, or a school of
				allied health, dentistry, medicine, nursing, osteopathic medicine, or podiatric
				medicine.
							(4)Medical and
				interdisciplinary simulation curricula
							(A)GrantsThe
				Director shall award grants to eligible entities to incorporate medical
				simulation and interdisciplinary simulation technologies into curricula and
				training of physicians, nurses, and allied health professionals.
							(B)DefinitionIn
				this subsection, the term eligible entity means an academic
				medical center or a school of medicine, osteopathy, podiatry, dentistry,
				nursing, or allied health.
							(5)Grants to
				professional organizations
							(A)GrantsThe
				Director shall award grants to eligible entities to deploy medical simulation
				technologies for the purpose of providing training to health care
				providers.
							(B)DefinitionIn
				this paragraph, the term eligible entity means an academic medical
				center, a professional organization that provides accreditation or quality
				assurance to health care professionals, a health profession licensing board, or
				an agency studying utilization of simulation-based methods in credentialing and
				accreditation in health care.
							(6)Federal Medical
				Simulation Coordinating Council
							(A)EstablishmentThere
				is established within the Department of Health and Human Services the Federal
				Medical Simulation Coordinating Council (in this paragraph referred to as the
				Coordinating Council).
							(B)PurposeThe
				Coordinating Council shall coordinate the Federal Government’s activities
				regarding the research on and development, deployment, and utilization of
				medical simulation technologies.
							(C)Voting
				membersThe voting members of
				the Coordinating Council shall consist of representatives of Federal agencies
				with responsibility for improving health care delivery to patients, as
				follows:
								(i)A
				majority of the voting members of the Coordinating Council shall be
				representatives of the Department of Health and Human Services. Such majority
				shall consist of the Director and such individuals as may be appointed by the
				Secretary of Health and Human Services. At a minimum, the Secretary shall
				appoint representatives of—
									(I)the Agency for
				Healthcare Research and Quality;
									(II)the National
				Institutes of Health;
									(III)the Health
				Resources and Services Administration;
									(IV)the Centers for
				Medicare & Medicaid Services; and
									(V)the Food and Drug
				Administration.
									(ii)The remainder of
				the voting members of the Coordinating Council shall consist of—
									(I)representatives of
				the Department of Defense, appointed by the Secretary of Defense; and
									(II)representatives
				of the Department of Veterans Affairs, appointed by the Secretary of Veterans
				Affairs.
									(D)LiaisonsIn
				addition to the voting members appointed pursuant to subparagraph (C), the
				membership of the Coordinating Council shall include 2 representatives of the
				advisory panel established under subsection (c) who—
								(i)shall be selected
				by the Secretary of Health and Human Services, the Secretary of Defense, and
				the Secretary of Veterans Affairs acting jointly;
								(ii)shall be
				nonvoting members; and
								(iii)shall serve as
				liaisons between the advisory panel and the Coordinating Council.
								(E)LeadershipThe
				Director shall serve as the Chair of the Coordinating Council and shall be
				responsible for the leadership and oversight of the activities of the
				Coordinating Council.
							(F)ConsultationIn
				carrying out the purpose described in subparagraph (B), the Coordinating
				Council shall consult with outside organizations on ways to improve medical
				simulation policy and access.
							(G)Meetings
								(i)In
				generalThe Coordinating Council shall meet regularly and no less
				than 2 times each year.
								(ii)NoticeNotice
				of any upcoming meeting of the Coordinating Council shall be published in the
				Federal Register.
								(iii)Public
				accessAny meeting of the Coordinating Council shall be open to
				the public.
								(c)Advisory
				panelThe Director shall establish an advisory panel to make
				recommendations on how to structure the programs under subsection (b). The
				members of such advisory panel shall consist of a total of at least 10
				representatives of the medical simulation community, including representatives
				of—
						(1)academic medical
				centers or schools of medicine, osteopathy, podiatry, dentistry, nursing, or
				allied health;
						(2)health care
				professionals who are actively involved in medical simulation centers;
				and
						(3)at least 2
				multidisciplinary associations which are recognized as having a primary focus
				on medical simulation.
						(d)Definitions
						(1)Medical
				simulationThe term medical simulation means the use
				of a device, such as a mannequin, a task trainer, virtual reality, or a
				standardized patient, to emulate a real device, patient, or patient care
				situation or environment to teach therapeutic and diagnostic procedures,
				processes, medical concepts, and decisionmaking to a health care
				professional.
						(2)Qualified
				studentThe term qualified student means a student
				enrolled full-time or part-time in—
							(A)a school of allied health, a school of
				dentistry, a school of medicine, a school of osteopathic medicine, or a school
				of podiatric medicine (as such terms are defined in section 799B); or
							(B)a school of nursing (as such term is
				defined in section 801).
							(e)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated—
						(1)$50,000,000 for
				fiscal year 2010; and
						(2)such sums as may
				be necessary for fiscal years 2011 through
				2014.
						.
		
